Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 7-8, 10-22, 25, 27-31 are allowed.  
Claim 1 is directed towards a method of classifying a plurality of subjects associated with medical documents, the method comprising: 
presenting, via a user interface of a computer system, a dashboard screen; receiving, via the dashboard screen of a computer system, an indication of at least one clinical concept; 
upon receiving the indication of the at least one clinical concept, using a natural language processing (NLP) engine with the computer system to prioritize one or more locations in each one of the medical documents to search for the at least one clinical concept, wherein the prioritization is determined based on at least identifying one or more relevant fields to search in each of the medical documents based on one or more medical conditions for which a subject associated with the clinical concept is medically evaluated;  
upon prioritizing the plurality of sections based on associations of the sections to the at least one clinical concept, parsing, with the computer system, the medical documents for corresponding indications of the at least one clinical concept, the corresponding indications are located within at least one section of a prioritized plurality of sections; 
identifying, with the computer system using the NLP engine, subjects in the plurality of subjects as meeting the at least one clinical concept based on the 
statistically analyzing the distribution, incidence and prevalence of terms within the medical documents that include indications of the at least one clinical concept matching the indication of the at least one clinical concept received by the computer system; 
comparing the distribution, incidence and prevalence of the terms within the medical documents that include indications of the at least one clinical concept matching the indication of the at least one clinical concept received by the computer system with the distribution, incidence and prevalence of the same terms within all the medical documents to find terms correlated with the indications of the at least one clinical concept; and 
identifying the terms that correlate to the indications of the at least one clinical concept in the medical documents that include indications of the at least one clinical 
outputting, to the dashboard screen in real time, indications of the subjects in the plurality of subjects identified as meeting the at least one clinical concept. 

With respect to claim rejection under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application (i.e. using natural language processing “NLP” in  the computer system to prioritize the location in each of the medical document for searching medical concept, to analyze, compare the distribution, incidence and prevalence of the terms within medical document with indication of the medical concept) under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
The closest prior art relates to Phillips (US. 20120110016) and Riskin (US. 20140365210). Phillipss discloses computer assisted full medical code scheme to code scheme. Riskin discloses processing patient information for transforming narrative content into structured content using a natural language processing (NLP) engine to identify a section and at least one clinical assertion within that section; extracting 
However, the combined art fails to receiving the indication of the at least one clinical concept, using a natural language processing (NLP) engine with the computer system to prioritize one or more locations in each one of the medical documents to search for the at least one clinical concept, wherein the prioritization is determined based on at least one of in each of the medical documents and identifying one or more relevant fields to search in each of the medical documents based on how a subject associated with the clinical concept is medically evaluated. The combined art further does not disclose disclose analyzing, comparing the distribution, incidence and prevalence of terms and identifying the terms that correlate to the indications of the at least one clinical concept in the medical documents. 
The closest foreign prior art of Shroff Anand, WO 2012122122A1, discloses the inclusion of a natural language processing (NLP) to transform a data set into a plurality of concepts within a plurality of distinct contexts, an ontology configured to structure the plurality of concepts by annotating relationships between and creating aggregations of the concepts, and a data mining engine configured to process the relationships of the concepts and to identify associations and correlations in the data set. However, Shroff Anand does not disclose analyzing, comparing the distribution, incidence and prevalence of terms and identifying the terms that correlate to the indications of the at least one clinical concept in the medical documents. 
The closest NPL reference, Ref_U of Deepal Dhariwal, Text and Ontology Driven clinical decision Support system discloses the transformation of clinical narratives can be done 
Claims 2-3, 5, 7-8, 10-22, 25, 27-31 are dependent from claim 1 and are allowed as the same reason given above  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686